EXHIBIT 10.1

 

EXHIBIT A

 

VOTING AND TENDER AGREEMENT

 

                This VOTING AND TENDER AGREEMENT (this “Agreement”), is made and
entered into as of December 19, 2005, by and among Progress Software
Corporation, a Massachusetts corporation (“Parent”), Noble Acquisition Corp., a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and
the undersigned stockholder (“Stockholder”) of NEON Systems, Inc., a Delaware
corporation (the “Company”).

 

RECITALS

 

                A.            Concurrently with the execution of this Agreement,
Parent, Merger Sub and the Company are entering into an Agreement and Plan of
Merger (the “Merger Agreement”) pursuant to which Merger Sub has agreed to make
a tender offer (the “Offer”) for all outstanding shares of common stock, par
value $0.01 per share, of the Company (“Company Common Stock”) at a price per
share of $6.20, net to the seller in cash and subject to adjustment as set forth
in the Merger Agreement (the “Offer Price”), such tender offer to be followed by
the merger of Merger Sub with and into the Company (the “Merger”).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Merger Agreement.

 

                B.            Stockholder is the record holder of such number of
outstanding shares of Company Common Stock as is indicated on the signature
pages to this Agreement.

 

                C.            As a material inducement to enter into the Merger
Agreement, Parent and Merger Sub desire Stockholder to agree, and Stockholder is
willing to agree, to vote and tender the Shares (as defined in Section 1.1
below), and such other shares of capital stock of the Company over which
Stockholder has voting power, so as to facilitate consummation of the Offer and
the Merger.

 

                In consideration of the foregoing and the representations,
warranties, covenants and agreements set forth in this Agreement, the parties
agree as follows:

 


1.          TENDER AND VOTING OF SHARES.


 


1.1           SHARES.  THE TERM “SHARES” SHALL MEAN ALL ISSUED AND OUTSTANDING
SHARES OF COMPANY COMMON STOCK OWNED OF RECORD AND BENEFICIALLY OWNED BY
STOCKHOLDER OR OVER WHICH STOCKHOLDER EXERCISES SOLE VOTING POWER, IN EACH CASE,
AS OF THE DATE OF THIS AGREEMENT.  STOCKHOLDER AGREES THAT ANY SHARES OF CAPITAL
STOCK OF THE COMPANY THAT STOCKHOLDER PURCHASES OR WITH RESPECT TO WHICH
STOCKHOLDER OTHERWISE ACQUIRES BENEFICIAL OWNERSHIP OR OVER WHICH STOCKHOLDER
EXERCISES SOLE VOTING POWER AFTER THE DATE OF THIS AGREEMENT AND PRIOR TO THE
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 4 BELOW SHALL BE SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT TO THE SAME EXTENT AS IF THEY
CONSTITUTED SHARES AS OF THE DATE HEREOF.


 


1.2           AGREEMENT TO TENDER SHARES.  STOCKHOLDER HEREBY COVENANTS AND
AGREES TO TENDER AND, SUBJECT TO THE SATISFACTION OF THE MINIMUM CONDITION, TO
SELL TO MERGER SUB, NOT LATER THAN ONE (1) BUSINESS DAY PRIOR TO THE INITIAL
EXPIRATION DATE OF THE OFFER, WITHOUT REGARD TO ANY


 

 

--------------------------------------------------------------------------------


 


EXTENSION THEREOF (THE “INITIAL EXPIRATION DATE”), ALL THE SHARES, PURSUANT TO
AND IN ACCORDANCE WITH THE OFFER AND THIS AGREEMENT.  STOCKHOLDER AGREES THAT
STOCKHOLDER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE DEPOSITARY FOR THE
OFFER, NOT LATER THAN ONE (1) BUSINESS DAY BEFORE THE INITIAL EXPIRATION DATE OF
THE OFFER, EITHER A LETTER OF TRANSMITTAL TOGETHER WITH THE CERTIFICATES FOR THE
SHARES, IF AVAILABLE, OR A “NOTICE OF GUARANTEED DELIVERY”, IF THE CERTIFICATES
FOR THE SHARES ARE NOT AVAILABLE.  AFTER SUCH TENDER STOCKHOLDER SHALL NOT
WITHDRAW ANY SUCH SHARES, UNTIL THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH
ITS TERMS.  STOCKHOLDER FURTHER AGREES NOT TO ENTER INTO ANY AGREEMENT OR
UNDERSTANDING WITH ANY PERSON THE EFFECT OF WHICH WOULD BE INCONSISTENT WITH OR
VIOLATIVE OR ANY PROVISION CONTAINED IN THIS SECTION 1.2.


 


1.3           AGREEMENT TO VOTE SHARES.  STOCKHOLDER HEREBY COVENANTS AND AGREES
THAT DURING THE PERIOD COMMENCING ON THE DATE HEREOF AND CONTINUING UNTIL THIS
AGREEMENT TERMINATES PURSUANT TO SECTION 4 HEREOF, AT ANY MEETING (WHETHER
ANNUAL OR SPECIAL AND WHETHER OR NOT AN ADJOURNED OR POSTPONED MEETING) OF THE
STOCKHOLDERS OF THE COMPANY, HOWEVER CALLED, AND IN ANY ACTION BY WRITTEN
CONSENT OF THE STOCKHOLDERS OF THE COMPANY, STOCKHOLDER SHALL APPEAR AT THE
MEETING OR OTHERWISE CAUSE ANY AND ALL SHARES TO BE COUNTED AS PRESENT THEREAT
FOR PURPOSES OF ESTABLISHING A QUORUM AND VOTE (OR CAUSE TO BE VOTED) ANY AND
ALL SHARES:  (I) IN FAVOR OF THE APPROVAL AND ADOPTION OF THE MERGER AGREEMENT
AND THE APPROVAL OF THE MERGER; AND (II) AGAINST ANY ACQUISITION PROPOSAL OR
SUPERIOR OFFER.  STOCKHOLDER FURTHER AGREES NOT TO ENTER INTO ANY AGREEMENT OR
UNDERSTANDING WITH ANY PERSON THE EFFECT OF WHICH WOULD BE INCONSISTENT WITH OR
VIOLATIVE OF ANY PROVISION CONTAINED IN THIS SECTION 1.3.


 


1.4           IRREVOCABLE PROXY.  CONCURRENTLY WITH THE EXECUTION OF THIS
AGREEMENT, STOCKHOLDER AGREES TO DELIVER TO PARENT A PROXY IN THE FORM ATTACHED
HERETO AS EXHIBIT I (THE “PROXY”), WHICH SHALL BE IRREVOCABLE, WITH RESPECT TO
THE SHARES, SUBJECT TO THE OTHER TERMS OF THIS AGREEMENT.


 


1.5           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY
CHANGE IN THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF COMPANY COMMON STOCK BY
REASON OF ANY STOCK SPLIT, REVERSE SPLIT, STOCK DIVIDEND (INCLUDING ANY DIVIDEND
OR DISTRIBUTION OF SECURITIES CONVERTIBLE INTO COMPANY COMMON STOCK),
COMBINATION, REORGANIZATION, RECAPITALIZATION OR OTHER LIKE CHANGE, CONVERSION
OR EXCHANGE OF SHARES, OR ANY OTHER CHANGE IN THE CORPORATE OR CAPITAL STRUCTURE
OF THE COMPANY, THE TERM “SHARES” SHALL BE DEEMED TO REFER TO AND INCLUDE THE
SHARES AS WELL AS ALL SUCH STOCK DIVIDENDS AND DISTRIBUTIONS AND ANY SHARES INTO
WHICH OR FOR WHICH ANY OR ALL OF THE SHARES MAY BE CHANGED OR EXCHANGED.

 

2

--------------------------------------------------------------------------------


 


2.             TRANSFER AND OTHER RESTRICTIONS.  STOCKHOLDER REPRESENTS,
COVENANTS AND AGREES THAT, EXCEPT FOR THE PROXY GRANTED IN SECTION 1.4 HEREOF
AND AS CONTEMPLATED BY THIS AGREEMENT:  (I) STOCKHOLDER SHALL NOT, DIRECTLY OR
INDIRECTLY, DURING THE PERIOD COMMENCING ON THE DATE HEREOF AND CONTINUING UNTIL
THIS AGREEMENT TERMINATES PURSUANT TO SECTION 4 HEREOF, OFFER FOR SALE OR AGREE
TO SELL, TRANSFER, TENDER, ASSIGN, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF
OR ENTER INTO ANY CONTRACT, OPTION OR OTHER ARRANGEMENT OR UNDERSTANDING WITH
RESPECT TO, OR CONSENT TO, THE OFFER FOR SALE, SALE, TRANSFER, TENDER, PLEDGE,
HYPOTHECATION, ENCUMBRANCE, ASSIGNMENT OR OTHER DISPOSITION OF, OR CREATE ANY
ENCUMBRANCE OF ANY NATURE WHATSOEVER WITH RESPECT TO ANY OR ALL OF THE SHARES OR
ANY INTEREST THEREON; (II) STOCKHOLDER SHALL NOT GRANT ANY PROXY, IRREVOCABLE
PROXY OR POWER OF ATTORNEY OR DEPOSIT ANY SHARES INTO A VOTING TRUST OR ENTER
INTO A VOTING AGREEMENT OR ARRANGEMENT WITH RESPECT TO THE VOTING OF SHARES
(EACH A “VOTING PROXY”) TO ANY PERSON EXCEPT AS PROVIDED BY THIS AGREEMENT; AND
(III) STOCKHOLDER HAS GRANTED NO VOTING PROXY WHICH IS CURRENTLY (OR WHICH WILL
HEREAFTER BECOME) EFFECTIVE WITH RESPECT TO THE SHARES, AND IF ANY VOTING PROXY
HAS BEEN GRANTED TO ANY PERSON, SUCH VOTING PROXY IS HEREBY REVOKED. 
NOTWITHSTANDING THE FOREGOING, STOCKHOLDER MAY TRANSFER ANY SHARES AS A BONA
FIDE GIFT OR GIFTS, PROVIDED THAT IT SHALL BE A CONDITION TO SUCH TRANSFER THAT
EACH DONEE THEREOF EXECUTES AND DELIVERS TO PARENT (A) AN AGREEMENT WITH PARENT
AND MERGER SUB IN THE FORM OF THIS AGREEMENT AND (B) AN IRREVOCABLE PROXY IN THE
FORM ATTACHED HERETO AS EXHIBIT I, IN EACH CASE WITH RESPECT TO ANY AND ALL
SHARES SO TRANSFERRED.


 


3.             REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER.  STOCKHOLDER
REPRESENTS AND WARRANTS TO PARENT AND MERGER SUB THAT:


 


3.1           AUTHORITY; VALIDITY.  STOCKHOLDER HAS ALL REQUISITE CAPACITY,
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, TO SELL,
ASSIGN, TRANSFER AND DELIVER TO PARENT AND/OR MERGER SUB, PURSUANT TO THE TERMS
AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT AND THE MERGER AGREEMENT, THE
SHARES. THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY STOCKHOLDER AND THE
CONSUMMATION BY STOCKHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF STOCKHOLDER. 
THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY STOCKHOLDER.  IF THIS
AGREEMENT IS BEING EXECUTED IN A REPRESENTATIVE OR FIDUCIARY CAPACITY WITH
RESPECT TO STOCKHOLDER, THE PERSON SIGNING THIS AGREEMENT HAS FULL POWER AND
AUTHORITY TO ENTER INTO AND PERFORM SUCH AGREEMENT.


 


3.2           NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT DOES NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND COMPLIANCE WITH THE PROVISIONS HEREOF WILL NOT, CONTRAVENE, CONFLICT
WITH, OR RESULT IN ANY VIOLATION OF, BREACH OF OR DEFAULT BY (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME, OR BOTH) STOCKHOLDER UNDER, OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION UNDER, OR RESULT IN
THE CREATION OF ANY ENCUMBRANCE UPON ANY OF THE PROPERTIES OR ASSETS OF
STOCKHOLDER UNDER, ANY PROVISION OF (I) ANY LOAN OR CREDIT AGREEMENT, NOTE,
BOND, MORTGAGE, INDENTURE, LEASE OR OTHER AGREEMENT, INSTRUMENT, PERMIT,
CONCESSION, FRANCHISE OR LICENSE APPLICABLE TO STOCKHOLDER OR (II) ANY JUDGMENT,
ORDER, DECREE, STATUTE, LAW, ORDINANCE, INJUNCTION, RULE OR REGULATION
APPLICABLE TO STOCKHOLDER OR ANY OF STOCKHOLDER’S PROPERTIES OR ASSETS, OTHER
THAN, IN THE CASE OF CLAUSES (I) AND (II), ANY SUCH CONFLICTS, VIOLATIONS,
DEFAULTS, RIGHTS, OR ENCUMBRANCES THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
NOT MATERIALLY IMPAIR THE ABILITY OF STOCKHOLDER TO PERFORM STOCKHOLDER’S
OBLIGATIONS HEREUNDER OR PREVENT, LIMIT OR RESTRICT THE CONSUMMATION OF ANY OF
THE TRANSACTIONS

 

3

--------------------------------------------------------------------------------


 


CONTEMPLATED HEREBY.  THERE IS NO BENEFICIARY OR HOLDER OF A VOTING TRUST
CERTIFICATE OR OTHER INTEREST OF ANY TRUST OF WHICH STOCKHOLDER IS SETTLOR OR
TRUSTEE OR ANY OTHER PERSON OR GOVERNMENTAL ENTITY WHOSE CONSENT, APPROVAL,
ORDER OR AUTHORIZATION IS REQUIRED BY OR WITH RESPECT TO STOCKHOLDER FOR THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY STOCKHOLDER OR THE
CONSUMMATION BY STOCKHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.3           TITLE.  STOCKHOLDER IS THE RECORD OWNER OF THE SHARES OF COMPANY
COMMON STOCK INDICATED ON THE SIGNATURE PAGES HERETO, WHICH, ON AND AS OF THE
DATE HEREOF, ARE FREE AND CLEAR OF ANY ENCUMBRANCES THAT WOULD ADVERSELY AFFECT
THE ABILITY OF STOCKHOLDER TO CARRY OUT THE TERMS OF THIS AGREEMENT.  THE NUMBER
OF SHARES SET FORTH ON THE SIGNATURE PAGES HERETO ARE THE ONLY SHARES OWNED OF
RECORD OR BENEFICIALLY OWNED BY STOCKHOLDER OR OVER WHICH STOCKHOLDER EXERCISES
VOTING POWER AND, EXCEPT AS SET FORTH ON SUCH SIGNATURE PAGES, STOCKHOLDER HOLDS
NO OPTIONS OR WARRANTS TO PURCHASE OR RIGHTS TO SUBSCRIBE FOR OR OTHERWISE
ACQUIRE ANY SECURITIES OF THE COMPANY AND HAS NO OTHER INTEREST IN OR VOTING
RIGHTS WITH RESPECT TO ANY SECURITIES OF THE COMPANY.


 


3.4           POWER.  STOCKHOLDER HAS SOLE VOTING POWER AND SOLE POWER TO ISSUE
INSTRUCTIONS WITH RESPECT TO THE MATTERS SET FORTH IN SECTION 1 AND SECTION 2
HEREOF, SOLE POWER OF DISPOSITION AND SOLE POWER TO AGREE TO ALL OF THE MATTERS
SET FORTH IN THIS AGREEMENT, IN EACH CASE WITH RESPECT TO ALL OF THE SHARES,
WITH NO LIMITATIONS, QUALIFICATIONS OR RESTRICTIONS ON SUCH RIGHTS (SUBJECT TO
APPLICABLE SECURITIES LAWS). 


 


3.5           NO OTHER RIGHTS.  EXCEPT FOR THIS AGREEMENT, THERE ARE NO
OUTSTANDING OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE OR ACQUIRE ANY OF THE
SHARES.


 


4.             EFFECTIVENESS; TERMINATION; NO SURVIVAL.  THIS AGREEMENT SHALL
BECOME EFFECTIVE UPON ITS EXECUTION BY STOCKHOLDER, PARENT AND MERGER SUB AND
UPON THE EXECUTION OF THE MERGER AGREEMENT.  THIS AGREEMENT MAY BE TERMINATED AT
ANY TIME BY MUTUAL WRITTEN CONSENT OF STOCKHOLDER, PARENT AND MERGER SUB.  THIS
AGREEMENT, AND THE OBLIGATIONS OF STOCKHOLDER HEREUNDER, INCLUDING, WITHOUT
LIMITATION, STOCKHOLDER’S OBLIGATIONS UNDER SECTION 1 AND SECTION 2 ABOVE, SHALL
TERMINATE, WITHOUT ANY ACTION BY THE PARTIES HERETO, UPON THE EARLIEST TO OCCUR
OF THE FOLLOWING: (I) SUCH DATE AND TIME AS THE MERGER SHALL BECOME EFFECTIVE IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE MERGER AGREEMENT; (II) SUCH DATE
AND TIME AS MERGER SUB ACCEPTS FOR PAYMENT ALL OF THE SHARES HELD BY
STOCKHOLDER; (III) SUCH DATE AND TIME AS THE MERGER AGREEMENT HAS BEEN AMENDED
BY THE PARTIES THERETO TO LOWER OR CHANGE THE FORM OF CONSIDERATION SET FORTH IN
THE OFFER PRICE; AND (IV) SUCH DATE AND TIME AS THE MERGER AGREEMENT SHALL HAVE
BEEN VALIDLY TERMINATED PURSUANT TO ARTICLE 8 THEREOF.


 


5.             FURTHER ASSURANCES.  SUBJECT TO THE TERMS OF THIS AGREEMENT, FROM
TIME TO TIME, STOCKHOLDER SHALL EXECUTE AND DELIVER SUCH ADDITIONAL DOCUMENTS
AND USE COMMERCIALLY REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL SUCH
FURTHER ACTIONS, AND TO DO OR CAUSE TO BE DONE, ALL THINGS REASONABLY NECESSARY,
PROPER OR ADVISABLE UNDER APPLICABLE LAWS AND REGULATIONS TO CONSUMMATE AND MAKE
EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


6.                                       MISCELLANEOUS.

 

4

--------------------------------------------------------------------------------


 


6.1           SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID
OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND
RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL
IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED.


 


6.2           BINDING EFFECT AND ASSIGNMENT.  THIS AGREEMENT AND ALL OF THE
PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, BUT, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, NEITHER THIS AGREEMENT NOR ANY OF THE
RIGHTS, INTERESTS OR OBLIGATIONS OF THE PARTIES HERETO MAY BE ASSIGNED BY EITHER
OF THE PARTIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER.  ANY PURPORTED
ASSIGNMENT IN VIOLATION OF THIS SECTION 6.2 SHALL BE VOID.


 


6.3           AMENDMENTS AND MODIFICATION.  THIS AGREEMENT MAY NOT BE MODIFIED,
AMENDED, ALTERED OR SUPPLEMENTED EXCEPT UPON THE EXECUTION AND DELIVERY OF A
WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO.


 


6.4           SPECIFIC PERFORMANCE; INJUNCTIVE RELIEF; ATTORNEYS FEES.  THE
PARTIES HERETO ACKNOWLEDGE THAT PARENT AND MERGER SUB WILL BE IRREPARABLY HARMED
AND THAT THERE WILL BE NO ADEQUATE REMEDY AT LAW FOR A VIOLATION OF ANY OF THE
COVENANTS OR AGREEMENTS OF STOCKHOLDER SET FORTH HEREIN.  THEREFORE, IT IS
AGREED THAT, IN ADDITION TO ANY OTHER REMEDIES THAT MAY BE AVAILABLE TO PARENT
OR MERGER SUB UPON ANY SUCH VIOLATION, PARENT AND MERGER SUB SHALL HAVE THE
RIGHT TO ENFORCE SUCH COVENANTS AND AGREEMENTS BY SPECIFIC PERFORMANCE,
INJUNCTIVE RELIEF OR BY ANY OTHER MEANS AVAILABLE TO PARENT OR MERGER SUB AT LAW
OR IN EQUITY AND STOCKHOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO PARENT AND MERGER SUB SEEKING SO TO ENFORCE SUCH COVENANTS AND
AGREEMENTS BY SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF AND OTHER MEANS.  IF ANY
ACTION, SUIT OR OTHER PROCEEDING (WHETHER AT LAW, IN EQUITY OR OTHERWISE) IS
INSTITUTED CONCERNING OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREUNDER, THE PREVAILING PARTY SHALL RECOVER, IN ADDITION TO ANY
OTHER REMEDY GRANTED TO SUCH PARTY THEREIN, ALL SUCH PARTY’S COSTS AND ATTORNEYS
FEES INCURRED IN CONNECTION WITH THE PROSECUTION OR DEFENSE OF SUCH ACTION, SUIT
OR OTHER PROCEEDING.


 


6.5           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED GIVEN UPON DELIVERY EITHER PERSONALLY OR BY
COMMERCIAL DELIVERY SERVICE, OR SENT VIA FACSIMILE (RECEIPT CONFIRMED) TO THE
PARTIES AT THE FOLLOWING ADDRESSES OR FACSIMILE NUMBERS (OR AT SUCH OTHER
ADDRESS OR FACSIMILE NUMBERS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):


 

if to Parent or Merger Sub, to:

 

Progress Software Corporation
14 Oak Park
Bedford, MA  01730
Facsimile:  (781) 280-4304
Attention:  Joseph W. Alsop, Chief Executive Officer

 

with copies to:

 

5

--------------------------------------------------------------------------------


 

Progress Software Corporation
14 Oak Park
Bedford, MA  01730
Facsimile:  (781) 280-4035
Attention:      James D. Freedman, Senior Vice President
                        and General Counsel

 

and

 

Foley Hoag LLP
Seaport World Trade Center West
155 Seaport Boulevard
Boston, Massachusetts  02210
Facsimile:  (617) 832-7000
Attention:      Robert L. Birnbaum, Esq. and
                        William R. Kolb, Esq.

 

if to Stockholder, at its address set forth on the signature pages hereto,

 

with a copy (which shall not constitute notice) to each of:

 

                                                NEON Systems, Inc.
14100 Southwest Freeway, Suite 500
Sugar Land, TX  77478
Facsimile:  (281) 242-3880
Attention:  Mark J. Cresswell, Chief Executive Officer

 

and

 

                                                Wilson Sonsini Goodrich &
Rosati, Professional Corporation
8911 Capital of Texas Highway North
Austin, TX  78759 
Facsimile:  (512) 338-5499
Attention:  Paul Tobias, Esq.

 


6.6           GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.  THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENT TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN BOSTON, MASSACHUSETTS FOR ANY ACTIONS,
SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT (AND THE
PARTIES AGREE NOT TO COMMENCE ANY ACTION, SUIT OR PROCEEDING RELATING THERETO
EXCEPT IN SUCH COURTS), AND FURTHER AGREE THAT SERVICE OF ANY PROCESS, SUMMONS,
NOTICE OR DOCUMENT BY U.S. CERTIFIED MAIL SHALL BE EFFECTIVE SERVICE OF PROCESS
FOR ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST THE PARTIES IN ANY SUCH
COURT.  THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, IN THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN BOSTON,
MASSACHUSETTS, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY

 

6

--------------------------------------------------------------------------------


 


WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.


 


6.7           ENTIRE AGREEMENT.  THE MERGER AGREEMENT, THIS AGREEMENT AND THE
PROXY GRANTED HEREUNDER CONSTITUTE AND CONTAIN THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ANY AND ALL PRIOR NEGOTIATIONS, CORRESPONDENCE, AGREEMENTS,
UNDERSTANDINGS, DUTIES OR OBLIGATIONS BETWEEN THE PARTIES RESPECTING THE SUBJECT
MATTER HEREOF.


 


6.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


6.9           CAPTIONS.  THE CAPTIONS TO SECTIONS OF THIS AGREEMENT HAVE BEEN
INSERTED ONLY FOR IDENTIFICATION AND REFERENCE PURPOSES AND SHALL NOT BE USED TO
CONSTRUE OR INTERPRET THIS AGREEMENT.


 


6.10         STOCKHOLDER CAPACITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, STOCKHOLDER MAKES NO AGREEMENT OR UNDERSTANDING HEREIN IN HIS CAPACITY
AS A DIRECTOR OR OFFICER OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, AND
THE AGREEMENTS SET FORTH HEREIN SHALL IN NO WAY RESTRICT STOCKHOLDER IN THE
EXERCISE OF HIS FIDUCIARY DUTIES AS A DIRECTOR OR OFFICER OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY OR LIMIT OR AFFECT ANY ACTIONS TAKEN BY STOCKHOLDER IN
HIS CAPACITY AS AN OFFICER OR DIRECTOR OF THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY.  STOCKHOLDER HAS EXECUTED THIS AGREEMENT SOLELY IN HIS CAPACITY AS THE
RECORD AND/OR BENEFICIAL HOLDER OF SHARES.

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting and Tender
Agreement to be executed as of the date first above written.

 

 

 

PROGRESS SOFTWARE CORPORATION 

 

 

 

By: 

 

 

 

Name: Joseph W. Alsop

 

Title: Chief Executive Officer

 

 

 

 

 

NOBLE ACQUISITION CORP. 

 

 

 

By: 

 

 

 

Name: Joseph W. Alsop

 

Title: President

 

 

 

 

 

STOCKHOLDER:

 

 

 

 

 

 

 

 

 

(Stockholder Name)

 

 

 

 

 

Stockholder’s Address for Notice:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

Outstanding Shares of Company Common Stock Beneficially Owned by Stockholder:

 

 

 

 

 

 

 

 

 

 

 

Options, Warrants or Rights to purchase Company Common Stock Beneficially Owned
by Stockholder:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT I

IRREVOCABLE PROXY

The undersigned stockholder (“Stockholder”) of NEON Systems, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of Progress Software Corporation (“Parent”)
and each such Board member (collectively, the “Proxyholders”), the agents,
attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to the full extent of the undersigned’s rights
with respect to the shares of capital stock of the Company which are listed
below (the “Shares”), and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof and prior to the date
this proxy terminates, to vote the Shares as follows:  the Proxyholders named
above are empowered at any time prior to termination of this proxy to exercise
all voting and other rights (including, without limitation, the power to execute
and deliver written consents with respect to the Shares) of the undersigned at
every annual, special or adjourned meeting of the Company’s stockholders, and in
every written consent in lieu of such a meeting, or otherwise, (i) in favor of
the approval and adoption of the Agreement and Plan of Merger (the “Merger
Agreement”) by and among Parent, Noble Acquisition Corp., a Delaware corporation
and wholly owned subsidiary of Parent (“Merger Sub”), and the Company and the
approval of the merger of Merger Sub with and into the Company (the “Merger”);
and (ii) against approval of any Acquisition Proposal or Superior Offer (each as
defined in the Merger Agreement).

The Proxyholders may not exercise this proxy on any other matter.  Stockholder
may vote the Shares on all matters other than those set forth in the immediately
preceding paragraph.  The proxy granted by Stockholder to the Proxyholders
hereby is granted as of the date of this Irrevocable Proxy in order to secure
the obligations of Stockholder set forth in Section 1.3 of the Voting Agreement,
and is irrevocable and coupled with an interest in accordance with Section 212
of the Delaware General Corporation Law.

This proxy will terminate upon the termination of the Voting Agreement in
accordance with its terms.  Upon the execution hereof, all prior proxies given
by the undersigned with respect to the Shares and any and all other shares or
securities issued or issuable in respect thereof on or after the date hereof are
hereby revoked and no subsequent proxies will be given until such time as this
proxy shall be terminated in accordance with its terms.  Any obligation of the
undersigned hereunder shall be binding upon the successors and assigns of the
undersigned.  The undersigned Stockholder authorizes the Proxyholders to file
this proxy and any substitution or revocation of substitution with the Secretary
of the Company and with any Inspector of Elections at any meeting of the
stockholders of the Company.

*     *     *     *     *

--------------------------------------------------------------------------------


This proxy is irrevocable and shall survive the insolvency, incapacity, death or
liquidation of the undersigned.  Dated:

 

 

 

Signature

 

 

 

 

 

Name (and Title)

 

 

Shares of Company Common Stock beneficially owned:

 

 

 

10

--------------------------------------------------------------------------------


ANNEX A

 

 

 

Mark Cresswell

 

Robert Evelyn

 

Shelby Fike

 

Chris Garner

 

Brian Helman

 

Jerry Paladino

 

Dave F. Cary

 

Loretta Cross

 

George H. Ellis

 

Richard Holcomb

 

William W. Wilson III

 

John J. Moores

 

John Moores & Rebecca Moores TR UA Dec 28 01 Andrew Olfson Trust

 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Jan 28 91 Anthony
Kent Moores 1991 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 1 28 91 FBO Anthony Moores
1991 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 10 6 94 FBO Avery K. Moores
1994 Trust

 

Lanny Schulman & John Moores & Rebecca Moores TTEES FBO Avery Katherine Moores
1994 Trust

 

Evekyb Dixon & Rebecca Moores & John J. Moores TR UA 5 6 93 FBO Barry A. Moores
1993 Trust

 

--------------------------------------------------------------------------------


 

Lanny Schulman & John Moores & Rebecca Moores TTEE FBO Barry Alexander Moores
1993 Trust

 

John J. Moores & Rebecca Baas Moores & Lany Schulman TR UA Jan 28 92 Barry Owen
Moores 1991 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 1 28 91 FBO Barry Owen
Moores 1991 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 12 30 96 FBO Benjamin H.
Moores 1996 Trust

 

Lanny Schulman & John Moores & Rebecca Moores TTEES FBO Benjamin Hunter Moores
1996 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 12 29 90 FBO Britton L.
Baas 1990 Trust

 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Dec 29 90 Britton
Lee Baas 1990 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA Dec 29 90 Christopher N.
Baas 1990 Trust

 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Dec 29 90
Christopher Nathan Bass Trust

 

John Moores & Rebecca Moores TR UA Jul 15 99 Earl Wiley Pantley Trust

 

John Moores & Rebecca Moores TR UA Jul 15 99 Edward Douglas Pantley Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 12 29 90 FBO Jason B.
Schulman 1990 Trust

 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Dec 29 90 Jason
Brian Schulman 1990 Trust

 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Dec 31 86 Jennifer
Ann Moores Trust

 

JMI Services, Inc.

 

Lanny Schulman & Rebecca Moores & John J. Moores as TTEES FBO John J. Moores Jr.
Trust DTD 12/31/86

 

2

--------------------------------------------------------------------------------


 

John Jay Moores & Rebecca Ann Moores Co-TTEES UDT 5/22/03 John Jay Moores &
Rebecca Ann Moores Family Trust

 

John J.Moores & Rebecca Baas Moores & Lanny Schulman TR UA Dec 31 86 John Jay
Moores Jr. Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 12 29 90 FBO Melissa K
Moores 1990 Trust

 

John Moores & Rebecca Baas Moores & Lanny Schulman TR UA Dec 29 90 Melissa
Kristen Moores 1990 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 1 28 91 FBO Michael & Debra
Baas 1991 Trust

 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Jan 28 92 Michael
Baas & Deborah Bas 1991 Trust

 

John Moores & Rebecca Baas Moores & Lanny Schulman TR UA Jan 28 91 Molly Moores
Schulman 1991 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 1 28 91 FBO Molly Moores
Schulman 1991 Trust

 

Lanny Schulman & Rebecca Baas Moores & John J. Moores TR FBO Jennifer Ann Moores
DTD 12 31 86

 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Jan 28 91 Patrick
Baas & Rosario Baas 1991 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 1 28 91 FBO Patrick Rosario
Baas 1991 Trust

 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Dec 29 90 Rachel
Erin Schulman 1990 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 12 29 90 FBO Rosanne E.
Baas 1990 Trust

 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Dec 29 90 Rosanne
Elaine Baas 1990 Trust

 

Evekyn Dixon & Rebecca Moores & John J. Moores TR UA 12 29 90 FBO Seth J. Baas
1990 Trust

 

3

--------------------------------------------------------------------------------


 

John J. Moores & Rebecca Baas Moores & Lanny Schulman TR UA Dec 29 90 Seth
Joseph Baas 1990 Trust

 

Evelyn Dixon & Rebecca Moores & John J. Moores TR UA 12 29 90 FBO Rachel E.
Schulman

 

4

--------------------------------------------------------------------------------